PER CURIAM.
On September 22, 1993, Respondent was arrested in Baton Rouge, Louisiana for violation of La.R.S. 14:98, driving while intoxicated. On January 7, 1994, Respondent was again arrested for violation of La.R.S. 14:98. At the time of these arrests, Respondent had two prior convictions for violation of La.R.S. 14:98.
On November 22, 1994, Respondent entered guilty pleas to both charges in the 19th Judicial District Court, Parish of East Baton Rouge, Louisiana. On March 10, 1995, the trial court sentenced Respondent for 3rd and 4th offense driving while intoxicated. For the third offense driving while intoxicated conviction, the court sentenced Respondent to one year in prison, suspended, with five years active probation, and special conditions which included six months imprisonment in the Parish jail. For the fourth offense driving while intoxicated conviction, the court sentenced Respondent to ten years in prison with credit for time served and the balance of the sentence suspended, and special conditions which included one year imprisonment in the Parish jail with credit for time served, to run concurrently with the sentence imposed for the third offense driving while intoxicated conviction.
On September 15, 1995, pursuant to Disciplinary Counsel’s Motion for Interim Suspension, this Court order Respondent be placed on interim suspension and that disciplinary proceedings be instituted. On October 6, 1995, Disciplinary Counsel filed formal charges against Respondent, alleging conviction of Respondent on third and fourth offense driving while intoxicated charges constituted conviction of a serious crime in derogation of Rules of Professional Conduct 8.4(b). On January 4, 1996, Respondent filed a Motion for Consent Discipline, wherein he proposed that he be suspended from the practice of law for two years, effective from the date of his interim suspension, with all but six months of the suspension deferred, subject to the successful completion of a two year period of supervised probation. Also on January 4, 1996, Disciplinary Counsel filed a concurrence to the proposed consent discipline.
JOHNSON, J., not on panel.